Citation Nr: 1606253	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-04 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for calluses of the feet, bilateral, currently rated 10 percent disabling.

2.  Whether new and material has been received to reopen the claim of entitlement to service connection for a back disorder.

3.  Whether new and material has been received to reopen the claim of entitlement to service connection for a knee disorder.

4.  Entitlement to service connection for eczema.

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for helicobacter pylori.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder.

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.

10.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987, and from October 1989 to April 1992.

These matters come to the Board of Veterans' Appeals (Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, entitlement to an increased rating for calluses of the feet, and determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for a back condition and a knee condition.  A notice of disagreement was filed in November 2013, a statement of the case was issued in February 2014, and a substantive appeal was received in February 2014.  The Veteran testified at a Board hearing in September 2015; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for calluses of the feet, bilateral; entitlement to service connection for a back condition and knee condition; entitlement to service connection for eczema, fatigue, helicobacter pylori, GERD, and an acquired psychiatric disability; whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II; and, entitlement to SMC due to the need for aid and attendance, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required on his part.



FINDINGS OF FACT

1.  In a March 2008 decision, the Board denied entitlement to service connection for a back condition and knee condition; the decision was affirmed by the United States Court of Appeals for Veterans Claims (Court) in June 2010.

2.  Additional evidence received since the Board's March 2008 decision is new and relates to an unestablished fact necessary to substantiate the claims of service connection for a back disability and a knee disability.


CONCLUSION OF LAW

New and material evidence has been received since the March 2008 Board decision denying entitlement to service connection for a back condition and a knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New & material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 2003 rating decision, service connection was denied for back and knee conditions.  The Veteran perfected an appeal to the Board.  In a March 2008 decision, the Board denied entitlement to service connection for back and knee conditions, finding that the conditions were not related to a service-connected disability.  In May 2008, the Veteran filed a Notice of Appeal with the Court.  In June 2010, the Board's decision was affirmed by the Court.  In August 2010, the Veteran appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In December 2010, the Federal Circuit dismissed the appeal for lack of jurisdiction.  See https://efiling.uscourts.cavc.gov/cmecf/servlet/TransportRoom.

In August 2011, the Veteran filed a claim to reopen entitlement to service connection for a back and knee condition.  In support of his claim to reopen, the Veteran submitted August 2010 correspondence from his treating physician R.L., DO, that states that the Veteran has been followed for chronic foot and lower extremity pain.  The Veteran has reported that the pain in his feet is so severe that it has also caused him knee pain and some back pain.  12/23/2015 VBMS entry, Medical Treatment Record-Government Facility.  Correspondence dated in December 2014 from Dr. R.L. reflects that the Veteran complained of chronic back, leg and foot pain.  He complained of chronic left lower extremity pain has leg length discrepancy with left leg being longer than his right.  This has caused secondary lower back pain and discomfort.  The Veteran asked Dr. R.L. to comment on his behalf, and the Veteran indicated that he feels these problems were definitely exacerbated by his military training as he feels they worsened during his time in active duty.  12/26/2015 VBMS entry, Medical Treatment Record-Non-Government Facility.  At the Board hearing, the Veteran testified that the way he walks as a result of his condition of the feet affects his knee and back.  09/22/2015 VBMS entry, Hearing Testimony at 11.  The Veteran testified that Dr. R.L. told him this was because of the way he puts weight on certain areas of his feet.  Id.  The Veteran's spouse testified that she observes that the Veteran walks a certain way and cannot put a lot of pressure on one foot or the other.  Id. at 13.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  While Dr. R.L. does not provide any specific opinion regarding a relationship between the Veteran's service-connected condition and his back and knee disabilities, the correspondence does contain the Veteran's assertion as to how his condition affects his knee and back.  Likewise, the Veteran and his spouse, who is a nurse, testified as to similar assertions at the Board hearing.  Such evidence raises a reasonable possibility of substantiating the claims.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the above reasons, the claims of service connection for a back disability and knee disability are reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the petition to reopen the claims of entitlement to service connection for a back disability and a knee disability is granted.



REMAND

Initially, the Board observes that treatment records from the Dallas VA Medical Center (VAMC) have been associated with VBMS for the period from February 18, 2014 to January 21, 2016; however, it is not clear why records were not associated for the period prior to February 18, 2014.  Thus, updated records should be associated with the Virtual folders.

Calluses, feet

The Veteran most recently underwent a VA examination in July 2013 to assess the severity of his calluses of the feet.  Per the Veteran's testimony before the Board, he asserts that his condition is more severe than currently rated.  Specifically, he testified that he cannot walk for extended periods of time and affects his daily life and employment.  09/22/2015 VBMS entry, Hearing Testimony at 5-6.  The Veteran should be afforded a VA examination to assess the current severity of his calluses of the feet.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

The Veteran testified that his calluses of the feet interferes with his employment and that he has lost jobs due to his condition affecting the feet.  While the evidence reflects that the Veteran is currently employed in a full-time capacity, the Board finds that such assertions raise entitlement to extraschedular consideration per 38 C.F.R. § 3.321(b)(1).

Back and knee

The Board notes that in July 2004 the Veteran underwent a VA examination wherein the examiner concluded that the Veteran's foot problems did not cause the back and knee disorders.  Likewise, in a March 2005 VA joints examination report, the examiner concluded that it was less likely than not that the Veteran's knee conditions were secondary to his foot condition.  Finally, in a July 2005 VA examination report, the examiner concluded that even though the Veteran had abnormalities of the feet, they were not of the severity that would cause any mechanical stress on his knees or back.  The examiner stated that there was no scientific basis for such a nexus.  

The Board notes, however, that such opinions do not address aggravation.  See 38 C.F.R. § 3.310.  Thus, the Veteran should be afforded a VA examination to assess the etiology of his claimed back and knee conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009).

Manlincon

In a September 2015 rating decision, the RO denied entitlement to service connection for eczema, fatigue, GERD, helicobacter pylori, and generalized anxiety disorder; determined that new and material evidence had not been received to reopen the claim of service connection for diabetes mellitus, type II; and, denied entitlement to SMC due to the need for aid and attendance.  In October 2015, the Veteran's congressman submitted a notice of disagreement on behalf of the Veteran.  10/01/2015 VBMS entry, Congressionals.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the Virtual folders treatment records from the Dallas VAMC for the period prior to February 18, 2014, and from January 22, 2016.

2.  Schedule the Veteran for a VA podiatry examination with a physician with appropriate expertise to evaluate the severity of symptoms associated with calluses of the feet.  The Virtual folders and a copy of this remand must be provided to the examiner for review in conjunction with the examination.  

The examiner should specify whether the Veteran's calluses of the feet requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and for the length of time such is required; and, indicate the percentage of the entire body and the percentage of exposed areas affected.

The examiner should specify whether the Veteran's calluses of the feet is manifested by:  (i) moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral; (ii) severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, and whether bilateral or unilateral; or (iii) pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, and whether bilateral or unilateral.

The examiner should indicate whether the calluses of the feet manifests in any further disability affecting the feet.

The examiner should further indicate whether, and to what extent, the Veteran experiences functional loss during flare-ups of pain and/or weakness (to include with use or upon activity) as a result of the service-connected calluses of the feet.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion on both flexion and extension.

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the nature and etiology of his claimed back and knee disabilities.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Please state whether any disability of the back is at least as likely as not (50 percent or greater probability) caused by calluses of the feet.  

b)  Please state whether any disability of the back has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by calluses of the feet? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

c)  Please state whether any disability of the knees is at least as likely as not (50 percent or greater probability) caused by calluses of the feet.  

d)  Please state whether any disability of the knees has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by calluses of the feet? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

4.  After completion of the above, review the expanded record and readjudicate the increased rating issue, to include pursuant to § 3.321(b)(1), and the service connection issues.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

5.  Issue a statement of the case with regard to the issues of entitlement to service connection for eczema, fatigue, gastroesophageal reflux disease (GERD), helicobacter pylori, and generalized anxiety disorder; whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus; and, entitlement to SMC due to the need for aid and attendance.  These issues should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


